The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
 

    PNG
    media_image1.png
    965
    793
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    711
    1053
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-6, 9-10, 25, and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maejima et al. (US Pub. 20120320678) in view of Tanzawa (US Pub. 2011/0149655).
Regarding claims 4 and 27, Fig. 1 of Maejima (as shows above in the examiner marked up Fig. 1) discloses an apparatus comprising a block of memory cells [Clearly shows in Fig. 1], the block of memory cells comprising: 
strings of charge storage devices [each string is corresponding to each bit line BL to BLn, as shows in Fig. 1], each string comprising charge storage devices [similar to storages MTr1 to Mtr8 in 3rd subset] formed in a plurality of tiers [as marked in up Fig. 2]; 
access lines [lines within Row Dec 2. Since decoder 2 provide access controlling for each memory string] shared by the strings, each access line coupled to the charge storage devices of a respective tier of the plurality of tiers [clearly shows in examiner marked up above]; and
sub-bodies [sub sources, source is part of the body of a transistor], each sub-body coupled to each string of a respective subset [1st Subset, 2nd Subset, and 3rd Subset] of the strings, and each sub-body independently selectable from other sub-bodies to select the strings of its respective subset independently of other strings corresponding to other subsets [one string is selected at a time. Therefore, each string is independently controlled. In addition, each sub-sources SL1, SL2, and SL6 is independently connected to corresponding subsets 3rd Subset, 2nd Subset, and 1st Subset respectively];
additional strings of charge storage devices [string of BLn in the 2nd Subset], each string the additional strings comprising charge storage devices [memory cells on BLn] formed in a plurality of tiers [as shows in Fig. 2]; 
additional access lines [WL1 to 8 for 2nd Subset] shared by the additional strings, each access line of the additional access lines coupled to the charge storage devices of the additional strings of a respective tier of the plurality of tiers associated with the additional strings [the word lines are used to accessed memory cells of 2nd Subset]; 
additional sub-bodies [SL2], each sub-body of the additional sub-bodies coupled to each string of a respective subset of the strings of the additional strings [SL2 is connected to additional strings of 2nd Subset], and each sub-body of the additional sub- bodies independently selectable from other sub-bodies of the additional sub-bodies to select the strings of its respective subset of the strings of the additional strings independently of other strings corresponding to other subsets of the strings of the additional strings [each sub-bodies SL1 to SL5 are independently controlled each subsets]; 
wherein the strings of charge storage devices [each string is corresponding to each bit line BL to BLn, as shows in Fig. 1] and the access lines [lines within Row Dec 2. Since decoder 2 provide access controlling for each memory string] are included in a first partial block [where 1st Subset belong] of the block of memory cells; and
the additional strings of charge storage devices [string of BLn in the 2nd Subset] and the access lines [lines within Row Dec 2. Since decoder 2 provide access controlling for each memory string] are included in a second partial block [where 2nd Subset is arranged] of the block of memory cells [Fig. 1]
Majima does not specifically disclose a global access line, a first string driver coupled between the global access line and one of the access lines, and a second string driver coupled between the global access line and one of the additional access lines. However, Fig. 4 of Tanzawa discloses a global access line [GWL0], a first string driver [transistor connects GWL0 to WL0(n)] coupled between the global access line [GWL0] and one of the access lines [WL0(n)], and a second string driver [transistor connects GWL0 to WL0(n+1)] coupled between the global access line [GWL0] and one of the additional access lines [WL0(n+1)].
Since Maejima and Tanzawa are both from the same field of memory device, the purpose disclosed by Tanzawa would have been recognized in the pertinent art of Maejima.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to have access line drivers for a purpose independently control each access lines.
Regarding claim 5, Fig. 4 of Maejima discloses wherein at least one of the sub-bodies [21] comprises a P+ Poly-Silicon line [paragraph 0060].
Regarding claim 6, Fig. 1 of Maejima discloses sub-body drivers [SL DRV], each sub-body driver coupled to a respective sub-body of the sub-bodies to apply a control signal [SL1 to SL6] to the respective sub-body independently of other sub-body drivers corresponding to other sub-bodies.
Regarding claims 9 and 28, Fig. 1 of Maejima discloses sub-sources [Sub-SGS lines], each sub-source coupled to a source select gate (SGS) [SGS] of each string of a respective subset of the strings, and each sub-source independently selectable from other sub- sources to select the strings of its respective subset independently of other strings corresponding to other subsets [one string is selected at a time. Therefore, each string is independently controlled. In addition, each sub-sources SL1, SL2, and SL6 is independently connected to corresponding subsets 3rd Subset, 2nd Subset, and 1st Subset respectively].
Regarding claim 10, Fig.5 of Maejima discloses wherein at least one of the sub-sources comprises an N+ Poly-Silicon line [paragraph 0071].
Regarding claims 25 and 29, Fig. 1 of Maejima discloses sub-drain select gate (sub-SGD) lines [Sub-SGD lines], each sub-SGD line coupled to a SGD of each string of a respective subset of the strings string [3rd Subset, wherein SGD is connected to gate of SDTr in Fig. 1], and each sub-SGD line independently selectable from other sub-SGD lines to select the strings of its respective subset independently of other strings corresponding to other subsets [each sub-SGD lines SGD is for each subset (1st Subset to 3rd Subset) and each SGD line is independently connected and controlled each subset].
Regarding claim 30, Maejima discloses all claimed invention, but does not specifically disclose a global drain select line; a first drain select line driver coupled between the global drain select line and one of the first sub-drain select gate lines; and a second drain select line driver coupled between the global drain select line and one of the second sub-drain select gate lines. However, Fig. 4 of Tanzawa discloses a global drain select line [GSGD]; a first drain select line driver [transistor connects to GSGD] coupled between the global drain select line [GSGD] and one of the first sub-drain select gate lines [SGD(n); and a second drain select line driver [transistor connects GSGD and SGD(n+1)] coupled between the global drain select line [GSGD] and one of the second sub-drain select gate lines [SGD(n+1)].
Since Maejima and Tanzawa are both from the same field of memory device, the purpose disclosed by Tanzawa would have been recognized in the pertinent art of Maejima.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to have access line drivers for a purpose independently control each access lines.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maejima et al. (US Pub. 20120320678) in view of Tanzawa (US Pub. 2011/0149655) and further in view of Yu et al. (US Pub. 2008/0181020).
Regarding claim 26, Maejima discloses all claimed invention, but does not specifically disclose sub-SGS drivers, each sub-SGS driver coupled to a respective sub-SGS line to apply a control signal to the respective sub-SGS line independently of other sub-SGS drivers corresponding to other sub-SGS lines. However, Fig. 1A of Yu discloses a memory device having sub-SGS drivers [the transistor connecting GSGS to LSGS], each sub-SGS driver coupled to a respective sub-SGS line [LSGS] to apply a control signal [the signal applies to the gate of the transistor] to the respective sub-SGS line independently of other sub-SGS drivers corresponding to other sub-SGS lines, sub-SGD drivers [transistor connecting GSGD to LSGD], each sub-SGD driver coupled to a respective sub-SGD line [LSGD] to apply a control signal to the respective sub-SGD line independently of other sub-SGD drivers corresponding to other sub-SGD lines.
Since Maejima and Yu are both from the same field of memory device, the purpose disclosed by Yu would have been recognized in the pertinent art of Maejima.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to have a sub-SGS drivers and sub-SGD driver for a purpose independently control each SGS and SGD lines.

Response to Arguments
Applicant’s arguments with respect to claims 4-6, 9-10, 25-30  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/
Primary Examiner, Art Unit 2825